DETAILED ACTION
This Office Action is responsive to the amendment filed on 10/27/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 1, 4-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Smedberg et al, WO2010/003649. 
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1, 4-12, 15-22).
Regarding the amendment to claim 1: As discussed in the previous Action, Smedberg discloses the production of an unsaturated low density polyethylene (LDPE) which is a copolymer of ethylene and a polyunsaturated comonomer. Smedberg teaches that the prior art polymer is characterized by a vinyl content of 0.25 to 3.0 vinyl groups/1000 carbon atoms, overlapping the claimed range; a complex viscosity at 0.05 rad/sec in the range of 3500 to 35000 Pa*s, overlapping the claimed range; and a complex viscosity at 300 rad/sec in the range of 100 to 550 Pa*s, overlapping the claimed range.
Smedberg does not particularly point to the production of an unsaturated polymer characterized by properties in the claimed ranges.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).
The prior art discloses the production of a LDPE characterized by properties of vinyl content, melt flow rate, and complex viscosities at 0.05 and 300 rad/sec that overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare a polymer having the claimed combination of properties in view of the teachings of Smedberg.

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not render the claimed invention obvious because Smedberg allegedly teaches a clear preference for selecting a MFR2 that is greater than the claimed MFR2.
"A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments”; see In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123 [R-5]). As discussed in the previous Office Action, Smedberg teaches that unsaturated polymer of WO2013/003649 is characterized by a MFR2 in the range of 0.5 to 20 g/10 min. Contrary to applicant’s argument, a mere preference in the prior art for MFR values higher than recited in the instant claims do not constitute a teaching away from the broader disclosure that the unsaturated polymer of Smedberg may have a MFR2 as low as 0.5 g/10 min.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir.2003). The prior art range for MFR2 overlaps the claimed range. Barring a showing of evidence demonstrating unexpected results, Smedberg therefore renders obvious the production of an unsaturated polymer having the claimed MFR2 value.
Applicant argues that the claimed invention yields unexpected results, citing the data from the instant specification. Applicant’s specification discloses data regarding the properties of Inventive Cables 1 and 2 (see Table 3). As reported in the specification, the polymers used to prepare the inventive examples were characterized by a MFR2 of 0.94 or 0.92 g/10 min, a vinyl content of 1.33% or .89%, a η 0.05 Pas of 19985 or 18715, and a  η 300 Pas of 321 or 316. In contrast, the claimed invention reads on a polymer having  MFR2 in the broad range of 0.05 to 1.70 g/10 min, a vinyl content in the broad range of 0.45 to 2.0%, a η 0.05 Pas in the broad range of 12000 to 24000, and a  η 300 Pas in the broad range of 250 to 350.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The polymers used in the inventive examples are characterized by similar values of MFR2, vinyl content, η 0.05 Pas, and η 300 Pas; furthermore, these values are generally close to or slightly higher than the approximate midpoint of the claimed ranges. No data has been presented to demonstrate that the allegedly unexpected results are obtained from polymers having values for the claimed properties at the lower or higher ends of the claimed ranges. Applicant therefore has not demonstrated that the allegedly unexpected results are obtained commensurate in scope with the invention as defined in the pending claims.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range; see In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)). The polymer used to prepare comparative cable example 1 is characterized by properties of vinyl content, MFR2, and η 0.05 Pas outside the claimed ranges. With regards to vinyl content, the difference between the vinyl content of the inventive example and the claimed lower limit is more than twice the difference between the vinyl content of the comparative example and the claimed lower limit. With regards to MFR2, the difference between the MFR2 of the comparative example and the claimed upper limit is at least three times the difference for the inventive examples. With regards to the η 0.05 Pas, the claimed lower limit is approximately half-way between the inventive examples and the comparative polymer. 
Similarly, the polymer used to prepare comparative cable example 2 is characterized by values of vinyl content and η 300 Pas outside the claimed range. With regards to the vinyl content, the difference in vinyl content between the inventive examples and the claimed lower limit is more than twice the difference in vinyl content between the comparative example and the claimed lower limit. With regards to the η 300 Pas, the claimed lower limit is approximately half way between the inventive value and the comparative value. Because these differences are so large, the cited data does not demonstrate the criticality of the claimed ranges. Applicant’s argument that the claimed invention allegedly yields unexpected results therefore is not persuasive.
To be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n. 42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term "nexus" designates a factually and legally sufficient connection between the objective evidence of nonobviousness and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988) (MPEP § 716.01(b)). The cited examples report properties of compositions that have been crosslinked via treatment with a peroxide; the claimed invention, however, does not require any crosslinking or peroxide treatment. It is therefore unclear whether the allegedly unexpected results are obtained from a composition as defined in the pending claims, or if they are dependent on the inclusion of other, unrecited elements and/or treatment steps. The rejection is therefore maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765